JOSEPH C. HUTCHESON, Jr., Circuit Judge.
This appeal is from a judgment denying the Secretary’s claim that Taylor, the employee in question, was engaged in commerce and in the production of goods for commerce within the meaning of the Fair Labor Standards Act and was, therefore, within the Act’s coverage.
Unlike the cases dealt with by the writer in Addison v. Commercial National Bank in Shreveport, 5 Cir., 165 F.2d 937, where the gloss upon the statutory law made by the decisions was so intricate and difficult to follow that the cases were often more misleading than helpful, this case is a very simple one. We think it clear that the appellant has the right of it on the facts and the law, that the district judge erred in denying relief, and that his judgment must be reversed.
 The case was tried on a stipulation of facts expressly adopted by the district judge as his findings of fact. The decision turns, therefore, on the legal effect of those facts rather than on resolving conflicts in them, and the judge’s findings of fact are not, as findings, entitled to any particular weight. On the facts stipulated and found, we hold that the position of the Secretary is right and the judgment must be reversed and remanded for further and not inconsistent proceedings.
Reversed and remanded.